

113 SRES 329 ATS: Expressing support for the goals and ideals of the biennial USA Science & Engineering Festival in Washington, DC and designating April 21 through April 27, 2014, as “National Science and Technology Week”.
U.S. Senate
2014-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 329IN THE SENATE OF THE UNITED STATESJanuary 7, 2014Mr. Coons (for himself, Mr. Kirk, Mr. Rockefeller, Mr. Alexander, Mr. Baucus, Mr. Crapo, Mr. Durbin, Ms. Ayotte, and Ms. Klobuchar) submitted the following resolution; which was considered and agreed toRESOLUTIONExpressing support for the goals and ideals of the biennial USA Science & Engineering Festival in Washington, DC and designating April 21 through April 27, 2014,  as National Science and Technology Week.Whereas science, technology, engineering, and mathematics (referred to in this preamble as STEM) are essential to the future global competitiveness of the United States;Whereas advances in technology have resulted in significant improvement in the daily lives of individuals in the United States;Whereas scientific discoveries are critical to curing diseases, solving global challenges, and an increased understanding of the world;Whereas the future global economy will require a workforce that is educated in science and engineering specialties;Whereas educating a new generation of individuals in the United States in STEM is crucial to ensure continued economic growth;Whereas increasing the interest of the next generation of students in the United States, particularly young women and underrepresented minorities, in STEM is necessary to maintain the global competitiveness of the United States;Whereas science and engineering festivals have attracted millions of participants and inspired a national effort to promote science and engineering;Whereas thousands of universities, museums, science centers, STEM professional societies, educational societies, government agencies and laboratories, community organizations, elementary and secondary schools, volunteers, corporate and private sponsors, and nonprofit organizations have come together to organize the USA Science & Engineering Festival in Washington, DC in April 2014;Whereas the USA Science & Engineering Festival will  reinvigorate the interest of young people in the United States in STEM and highlight the important contributions of science and engineering to the competitiveness of the United States through exhibits on topics that include human spaceflight, medicine, engineering, biotechnology, physics, and astronomy; andWhereas scientific research is essential to the competitiveness of the United States, and events like the USA Science & Engineering Festival promote the importance of scientific research and development to the future of the United States: Now, therefore, be itThat the Senate—(1)expresses support for the goals and ideals of the USA Science & Engineering Festival to promote scholarship in science and an interest in scientific research and development, as the cornerstones of innovation and competition in the United States;(2)supports festivals, such as the USA Science & Engineering Festival, that focus on the importance of science and engineering to the daily lives of individuals in the United States through exhibits on topics that include human spaceflight, medicine, engineering, biotechnology, physics, and astronomy;(3)congratulates all individuals and organizations whose efforts will make possible the USA Science & Engineering Festival, highlighting the accomplishments of the United States in science and engineering;(4)encourages families and children to participate in the activities and exhibits of the USA Science & Engineering Festival that will occur in Washington, DC, and across the United States as satellite events of the festival; and(5)designates April 21 through April 27, 2014, as National Science and Technology Week.